3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 10  is rejected under 35 U.S.C. 102 a1 and a2 as being anticipated by Tommasi (U. S. Patent 8,648,239).
Regarding claim 1, Tommasi discloses a pick, comprising: 
a first contoured side (top) ; 
a second contoured side (bottom); and 
a peripheral edge defined by an exterior perimeter where the first contoured side joins the second contoured surface (as shown in figure 1).
Regarding claim 2, Tommasi discloses the pick of claim 1, wherein the first contoured surface defines a first curved surface along an entire length from a first side of the exterior perimeter to an indentation on the first contoured side (as shown in figures 1-3) and a second curved portion along another entire length from the indentation to an opposite side of the exterior perimeter (as shown in figures 1-3).
Regarding claim 3, Tommasi discloses the pick of claim 1, wherein the first curved surface and second curved surface defines a concave curve, convex curve, or a combination thereof (as shown in figure 3).
Regarding claim 4, Tommasi discloses the pick of claim 1, wherein the first contoured side comprises an elongated indention in a central region of the first contoured side providing directional stability for a user's finger positioned thereon (as reasonably understood).
Regarding claim 10, Tommasi discloses the pick of claim 1, wherein the first contoured side comprises one or more combinations of curves at a striking point to define a striking angle (as shown in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tommasi and Murphy (U. S. Patent Publication 2013/0092008).
(1) Regarding claim 5, Tommasi discloses the pick of claim 1. 
(2) Tommasi does not teach the limitation wherein the peripheral edge defines a first striking point and a second striking point, and the first striking point having a different flexibility than the second striking point.
(3) Murphy teaches a pick wherein the peripheral edge defines a first striking point and a second striking point, and the first striking point having a different flexibility than the second striking point (abstract).  Murphy teaches the motivation of striking points of different flexibility (stiffness) to produce different sounds on a guitar (abstract). 
(4) The pick by Tommasi may be modified in view of Murphy wherein the peripheral edge defines a first striking point and a second striking point, and the first striking point having a different flexibility than the second striking point.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that different thickness picking points will produce different sounds on the strings that are plucked, taught by Murphy.
Regarding claim 6, the combination of Tommasi and Murphy teach the pick of claim 5, and Murphy teaches the limitation wherein the peripheral edge defines a first thickness at the first striking point and a second thickness at the second striking point to create different flexibilities of the pick during use (abstract).
Regarding claim 7, the combination of Tommasi and Murphy teaches the pick of claim 6, Murphy teaches the limitation wherein the pick comprises a flexible material (e.g. nylon, paragraph 22).
Regarding claim 8, the combination of Tommasi and Murphy he pick of claim 7, and the limitation wherein the flexible material comprises a shore hardness D is an inherent property of hard rubbers, semi-rigid plastics and hard plastics and the there is a well-known range of materials with a shore hardness D of between 30 and 90 that the person of ordinary skill in the field of musical instrument have found it obvious to select, as a matter of obvious design choice.
(1) Regarding claim 9, the combination of Tommasi and Murphy teach the pick of claim 8.
(2) The combination of Tommasi and Murphy does not teach the limitation wherein the flexible material comprises polyester, co-polyester based thermoplastic elastomers, and combinations thereof.
(3) It has been held it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
(4) The pick according to the combination of Tommasi and Murphy may be modified wherein the flexible material comprises polyester, co-polyester based thermoplastic elastomers, and combinations thereof.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of obvious design choice. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Tommasi and Hyduck (U. S. Patent 4,711,150).
(1) Regarding claim 11, Tommasi discloses the pick of claim 10. 
(2) Tommasi does not teach the limitation wherein the first contoured side comprises one or more combinations of curves at a second striking point to define a second striking angle different from the striking angle.
(3) Hyduck teaches one or more combinations of curves at a second striking point to define a second striking angle different from the striking angle (figures 1 and 4).  Hyduck teaches the combination of curves relate to how the pick is to be held by the thumb and fingers (figure 8; column 2, lines 47-53).
(4) The pick by Tommasi may be modified in view of Hyduck wherein the first contoured side comprises one or more combinations of curves at a second striking point to define a second striking angle different from the striking angle. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated in relation to how the pick is to be held by the thumb and fingers.
Regarding claim 12, the combination of Tommasi and Hyduck teaches the pick of claim 1, Hyduck teaches the limitation wherein the first contoured side defines one or more curved surfaces to define a grip location (as shown in figure 1).
Claim 13-17 are rejected under 35 U.S.C. 103 as being obvious over Tommasi and Altavilla (U. S. Patent Publication 2017/0084254).
The examiner notes that the application’s specification does not discuss sets of picks.  The term set is only used However, the applicant selected the continuation in part application so the presence in claim of the limitation sets of picks is reasonably enabled. 
(1) Regarding claim 13, Tommasi discloses a pick, wherein has 
a first contoured side (top), 
a second contoured side (bottom), and 
a peripheral edge defined by an exterior perimeter where the first contoured side joins the second contoured surface (as shown in figure 1).
(2) Tommasi does not teach the pick is part of a set of picks each pick of the set of picks.
(3) Altavilla teaches a related plectrums (another word for picks), where the plectrum can be among a set of plectrums (figures 5-7; paragraph 79). Altavilla teaches the motivation of his plectrum improved grip and variation in thickness (paragraphs 8-10).
(4) The plectrum by Tommasi may be modified in view of Altavilla wherein the pick is a plurality of picks.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide improved grip and variation in thickness, taught by Altavilla. 
Regarding claim 14, the combination of Tommasi and Altavilla teaches the set of picks of claim 13, and wherein each of the set of picks comprises a material of a different shore hardness to define different flexibilities between the set of picks (paragraphs 39, 72 and 89). Altavilla teaches different materials which will inherently have different shore hardness and flexibility. 
Regarding claim 15, the combination of Tommasi and Altavilla teach the set of picks of claim 13, where each of the set of picks has one or more combinations of curves to define a gripping location 13 that is different from the others of the set of picks (as shown in figure 2).
(1) Regarding claim 16, Tommasi discloses the pick of claim 1. 
(2) Tommasi does not teach the limitation wherein the peripheral edge defines two corners for striking a stringed instrument on a same side of the pick.
(3) Altavilla teaches a pick wherein the peripheral edge defines two corners 5 and 29 for striking a stringed instrument on a same side 18 of the pick 1 (as shown in figure 2). Altavilla teaches the motivation of the pick to provide multiple string engaging areas 5, 20 and 25, having different radii to provide different sound and to provide different effects (paragraph 107). 
(4) The pick by Tommasi may be modified in view of Altavilla wherein the peripheral edge defines two corners for striking a stringed instrument on a same side of the pick.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide different sound and to provide different effects, taught by Altavilla.
Regarding claim 17. The pick of claim 16, wherein the first contoured side defines a concave surface and a convex surface along a line traversing the pick, where the two corners are on the same side of the line traversing the pick (as shown in figure 2, on one side of the concave/convex 17 is the point 23 and other side 18 there are the two corners 5 and 25, as shown in figure 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tommasi and Altavilla as applied to claim 17 above, and further in view of Leong (U. S. Patent 7,067,729).
(1) Regarding claim 18, the combination of Tommasi and Altavilla teach the pick of claim 17.
(2) The combination of Tommasi and Altavilla does not teach the limitation wherein a plane traversing one of the two corners containing the peripheral edge of the pick at the one corner is out of plane from a second plane traversing another of the two corners containing the peripheral edge of the pick at the another of the two corners.
(3) Leong the limitation wherein a plane traversing one of the two corners containing the peripheral edge of the pick at the one corner is out of plane from a second plane traversing another of the two corners containing the peripheral edge of the pick at the another of the two corners.  
(4) A pick according to the combination of Tommasi and Altavilla may be modified in view of Leong, wherein a plane traversing one of the two corners 114 and 116 containing the peripheral edge of the pick at the one corner 114 is out of plane from a second plane traversing another 112 of the two corners containing the peripheral edge of the pick at the another of the two corners. Leong teaches the plane change 14 motivated to provide an improvement in grip. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide an improvement in grip. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tommasi and Altavilla  as applied to claim 16 above, and further in view of Walker (U. S. Patent Design D673,999).
(1) Regarding claim 19, the combination of Tommasi and Altavilla teach the pick of claim 16. 
(2) The combination of Tommasi and Altavilla teaches a corner with plural picking points, but does not teach the limitation wherein at one corner wherein the two corners are linearly aligned to strike a same string of the stringed instrument simultaneously when the pick is in a first orientation.
(3) Walker teaches a pick wherein at one corner wherein the two corners are linearly aligned to strike a same string of the stringed instrument simultaneously when the pick is in a first orientation.  One motivation of the orientation of the corners is that two corners, at once, can strike a musical string. 
(4) The pick according to the combination of Tommasi and Altavilla may be modified in view of Walker  wherein at one corner wherein the two corners are linearly aligned to strike a same string of the stringed instrument simultaneously when the pick is in a first orientation.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that two corners can simultaneously strike a string of a stringed musical instrument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 11, 2022